Citation Nr: 0301002	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of use of both 
hands due to fasciectomies for bilateral Dupuytren's 
disease. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1946 to July 
1949.

The current appeal arose from a January 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, that 
denied the above claim. 

This matter was previously before the Board of Veterans' 
Appeals (Board) in July 2001, at which time it was 
remanded for additional development.  The requested 
development having been undertaken to the extent possible, 
the case is returned to the Board for appellate review.


FINDING OF FACT

Additional disability is not the result of disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of VA hospital care, medical or 
surgical treatment, or examination.


CONCLUSION OF LAW

The veteran is not entitled to compensation under 
38 U.S.C.A. § 1151 for additional disability, claimed as 
loss of use of both hands due to fasciectomies for 
bilateral Dupuytren's disease, arising from VA 
hospitalization and medical treatment.  38 U.S.C.A. § 1151 
(West Supp. 2002); 38 C.F.R. § 3.358 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's VA treatment records are associated with the 
claims folder.  These records show that in November 1980 
he was found to have Bilateral Dupuytren's contractures.  
Surgical evaluation was requested.  On September 30, 1981, 
he underwent a limited palmar fasciectomy over the third, 
fourth and fifth rays of the left hand.  The surgery was 
conducted pursuant to the endorsement of a consent form by 
the veteran which is of record and is dated September 21, 
1981.  Medical notes dated September 28, 1981, show that 
the risks of surgery were explained to him, including 
nerve damage, bleeding, and infection, and that he desired 
the procedure as planned.

The veteran then had a limited palmar fasciectomy of the 
right hand on October 30, 1981.  This surgery was 
conducted pursuant to the execution of a consent form 
which is of record and is dated October 19, 1981.  In 
November 1981, it was noted that both incisions were 
healing well without evidence of infection or 
complications.  In December 1981, the veteran was 
receiving physical therapy three times weekly.  It was 
noted that there was questionable motivation. 

In February 1982, the veteran reported numbness in the 
index and thumb of the left hand.  He lacked 30 degrees to 
full extension at proximal interphalangeal of the little 
finger.  It was noted that he had possible carpal tunnel 
syndrome.  An electromyograph of the upper extremities was 
to be done.  There was recurrence of flexion deformity of 
left little finger.

In March 1982, an electromyograph study was attempted but 
not completed as the veteran refused further testing.  The 
completed results showed left median sensory distal 
latency delayed and other values within normal limits.  In 
April 1982, the veteran reported a stiff left hand and he 
was given a night splint.  Symptoms were said to be 
consistent with carpal tunnel syndrome.  In August 1982, 
the veteran was evaluated to have 40 percent flexion 
contracture of the proximal interphalangeal and distal 
interphalangeal and 20 degrees of the metacarpal 
phalangeal joint.  Chances for complete recovery were 
poor.  

The veteran was seen in September 1983 with reported 
shooting pain in both hands.  The impression was possible 
carpal tunnel syndrome.  In March 1984, the right proximal 
interphalangeal of the little finger was evaluated at 
90/90 and the left proximal interphalangeal of the little 
finger was 70/90.  

In March 1984, the veteran submitted an Application for 
Compensation or Pension to the RO.  Under the section 
labeled "Nature of Sickness, Disease or Injuries For Which 
This Claim is Made," he listed Dupuytren's disease of the 
hands.    

Additional VA treatment records reveal that in April 1984 
the veteran was said to have possible carpal tunnel 
syndrome of the left hand.  Upon VA examination in  May 
1984, he reported that his hands would swell and ache and 
that his fingers were drawn and no better than before 
surgery.  He said that he was unable to use them in a 
normal fashion.  Pertinent diagnoses included severe, 
bilateral Dupuytren's contractures of the palms, hand, and 
all fingers.

On May 15, 1984, the veteran had a right palmar 
fasciectomy and little finger fasciectomy due to diffuse, 
recurrent disease, i.e., right Dupuytren's contracture.  
The surgery was conducted pursuant to the endorsement of a 
consent form which is of record and dated May 14, 1984.  
Risks of infection, numbness, bleeding, recurrence, and 
continued flexion were explained to the veteran and he 
consented.   He was discharged on the third postoperative 
day in satisfactory condition and was instructed to return 
to the clinic ten days thereafter.

In June 1984, the RO awarded the veteran nonservice-
connected pension benefits.

VA treatment records show that in June 1984 the veteran 
reported pain and tenderness to the right hand at the site 
of incision.  He also reported pain in the right hand in 
August 1984.  Examination showed a well-healed incision in 
the palm and little finger.  In October 1997, the veteran 
was referred to occupational therapy, but he was unable to 
attend. 

In a September 1998 written statement, the veteran said 
that he was deprived of the use of his hands by VA 
doctors.  In August 2000, he requested compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
"back to the original date of [his] claim for benefits."  
He said that his disability occurred as a direct result of 
surgeries that were conducted on his hands in September 
1981, October 1981, and May 1984.  He also said that, "all 
of the evidence of record should have pointed to the fact 
that this was clearly a USC 1151 claim and that I should 
have been granted compensation instead of pension."   

The veteran's claim was denied by rating action dated in 
January 2001, and he perfected an appeal to the Board.  
The veteran said that he consented to surgery on his 
little fingers only, but surgery was done on his whole 
hands.  In July 2001, the Board remanded the case for 
additional development, to include an orthopedic and 
neurological examination.

The veteran was afforded a VA neurological examination in 
August 2002.  The examiner, who reviewed the veteran's 
claims file, noted that no primary neurological 
abnormalities were detected in the veteran's hands.  The 
diagnosis was status post surgery for Dupuytren's 
contracture, with limited range of motion but no evidence 
of nerve injury affecting the sensory or motor functions.  

Upon orthopedic examination, the veteran said that his 
hand problems were not a natural progression of the 
original malady and aging, but that he had not received 
any worthwhile physical therapy following his surgery, and 
therefore did not receive full benefit from the surgery.  
The examiner noted that the record showed that the veteran 
had received optimum surgical treatment for the procedure, 
and that postoperative follow-up care was exemplary.  
However, the examiner stated that there were several notes 
on file which stated that the veteran did not keep his 
occupational therapy appointments despite being called on 
the phone.  The examiner further noted that the most 
common finding for operative injury was neurovascular 
loss, and that the veteran had no objective evidence of 
any injury to his digital neurovascular bundles on either 
hand.  It was concluded that the veteran had bilateral 
Dupuytren's contracture, right worse than left, and that 
this alone would give rise to mechanical difficulty with 
the use of his hands.  There was a possibility also that 
with his alcohol abuse in the past and with the liver 
damage, there was a possibility of neuronal damage in his 
central nervous system.  Additionally, the possibility of 
myopathy from the cancer that he had been afflicted with 
in his bowel might have contributed to the increasing 
difficulty he had with his hands in the recent years.  The 
examiner stated that very certainly there was nothing in 
the record or in the findings of the examination to 
implicate the surgical treatment that the veteran received 
in the past had contributed to his ongoing problem. 


II.  Legal analysis

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him as to whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the January 2001 rating decision, April 
2001 statement of the case (SOC), and September 2002 
supplemental statement of the case (SSOC).  He was 
specifically told about the requirements to establish 
entitlement to compensation under 38 U.S.C.A. 1151.  The 
RO requested specific information from him to support his 
claim in a letter dated May 20, 2002, but he responded 
that he did not have any additional information or 
evidence to submit.  VA further informed the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain 
on his behalf by means of this letter and the September 
2002 SSOC.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO has obtained the veteran's VA treatment records. 

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  The veteran was afforded 
a VA examination, with an appropriate opinion provided, in 
August 2002.  Accordingly, the requirements of the VCAA 
have been met by the RO to the extent possible.  


38 U.S.C.A. § 1151

The veteran seeks benefits under 38 U.S.C. § 1151 for 
residuals of surgery in 1981 and 1984 to include loss of 
use of both hands.  Prior to October 1, 1997, section 1151 
provided compensation for additional disability resulting 
from hospitalization or medical or surgical treatment 
furnished by VA as if such additional disability were 
service connected.  38 U.S.C.A. § 1151 (West 1991).  A VA 
regulation implementing the law limited the award of 
compensation in such cases to injuries resulting from VA 
negligence or "fault" or from accidents occurring during 
treatment.  38 C.F.R. § 3.358(c)(3) (1994).  This 
regulation was invalidated by the courts as contrary to 
the statute.  Brown v. Gardner, 513 U.S. 115, 119 (1994), 
aff'g Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'g sub nom. Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  In March 1995, VA amended the regulation to 
conform to the Supreme Court decision.

Subsequently, section 1151 was amended by Section 422(a) 
of Public Law 104-204, to provide a "fault" requirement, 
i.e., to provide that compensation under section 1151 is 
payable only where disability or death is due to fault on 
the part of VA or to an event not reasonably foreseeable.  
The amended version of the law is effective with respect 
to claims filed on or after October 1, 1997.  VAOPGCPREC 
40-97 (Dec. 31, 1997).  The former version of section 1151 
did not require any showing of fault on the part of VA; it 
merely required that injury or aggravation of injury be 
"the result of" hospitalization or medical or surgical 
treatment, thereby simply imposing the requirement of a 
"causal connection" between the injury or aggravation of 
an injury and hospitalization or medical or surgical 
treatment.  See 38 U.S.C.A. § 1151 (West 1991); Brown v. 
Gardner, 513 U.S. 115, 119 (1994).

In this case, the veteran's claim for compensation under 
section 1151 was filed in 2000 and thus the current 
version of the law applies.  Under 38 U.S.C.A. § 1151, 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service connected.  A disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West Supp. 2002); see 
also 38 C.F.R. § 3.358 (2002).

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, 
but, rather, may reach a medical conclusion only on the 
basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Here, the medical evidence does not establish that 
additional disability was the result of the 1981 or 1984 
VA treatment, or that such treatment aggravated an 
existing disease.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  The VA examiner(s) in 2002 found that "very 
certainly" there was nothing in the record or in the 
findings of the examination to implicate the surgical 
treatment that the veteran received had contributed to his 
ongoing problem with his hands.  This opinion was 
conclusive, based upon review of the complete medical 
records, and supported by the medical evidence.  Rationale 
for the opinion included that the most common finding for 
operative injury was neurovascular loss, and that the 
veteran had no objective evidence of any injury to his 
digital neurovascular bundles on either hand.  It was also 
noted that the veteran's alcohol abuse and myopathy from 
cancer may have contributed to his increasing difficulties 
with his hands.  

In view of the foregoing, the VA opinion is highly 
probative.  There are no medical opinions of record 
refuting this opinion.  While the veteran maintains that 
his current hand problems were caused by VA medical 
treatment in 1981 and 1984, he is not competent to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of 
greater weight and, based on this evidence, finds as fact 
that additional disability, claimed as loss of use of both 
hands due to fasciectomies for bilateral Dupuytren's 
disease, was not the result of disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospital care, medical or surgical treatment, 
or examination.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  The preponderance of the evidence is against the 
claim, and the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107 (West Supp. 2002).

Assuming, without deciding, that the veteran's claim was 
submitted in 1984 and not 2000 as he alleged, and that the 
former version of the law therefore applies, the 
preponderance of the evidence would still be against the 
claim because the evidence shows that additional 
disability was not the result of disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospital care, medical or surgical treatment, 
or examination, regardless of fault.
  


ORDER

Entitlement to compensation benefits pursuant to 
provisions of 38 U.S.C.A. § 1151 for loss of use of both 
hands due to fasciectomies for bilateral Dupuytren's 
disease is denied. 



		
	P.M. DILORENZO 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

